3. The performance and sustainability of the European aviation system (
- Before the vote:
rapporteur. - (RO) Parliament reached an agreement with the Council and this agreement is supported by five political groups. I am referring to the two reports which follow.
Thanks to the amendments submitted by two of our fellow Members - incidentally, the content of these amendments has already been included in the compromise agreed with the Council -, we must vote today on a number of articles.
Rules which I regard as incorrect have meant that the order of vote includes in some articles the text from the Committee on Transport and Tourism first and then the compromise text. I would like to request for us to vote on the compromise text today as it is actually supported by the five political groups, so that the two regulations come into force by the end of this legislature.
- Thank you for your comments. We will in fact get to where you would like to be by following the voting list and voting on the amendments.